Title: To Thomas Jefferson from Thomas Cooper, 23 June 1807
From: Cooper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Northumberland June 23. 1807.
                        
                        From some late circumstances, I have reason to believe that neither Mr Priestley’s directions nor mine to
                            transmit to you a copy of the memoirs of his father’s life have been complied with, though a set was appropriated for you
                            to be sent at the first moment of publication. If you have not received one, be good enough to let me know: it will be a
                            cause of much chagrin to Mr Priestley and myself should it be so, because it is not only our wish, but it would have been
                            Dr Priestley’s had he been alive, to shew every testimony of respect to your person and character.
                        I am very glad you have acted with so much proper determination in respect of the British Treaty; for the
                            impressment of American Seamen, was an insulting claim of that haughty government, equally offensive to the feelings of
                            America, as opposed to common justice. You have taken safe and indisputable ground, provided
                            commerce is to be protected at all; a point in which I fancy you and I differ. I was in hopes at one time that you would
                            have been with me on that point, but it may happen in this case as in too many others that the right is not the expedient.
                        The political animosities of our State encrease daily: we have clearly four or rather five parties with us,
                            1st The monarchy-federalists: including the old tories, the old friends and adherents of Penn, who regard themselves as
                            the noblesse of Pennsylvania, formed meliore luto. 2ly. The federalists
                            who are not monarchists, but merely wish the power and privileges of the People to be somewhat abridged, and the
                            Government to be more energetic. They are the friends & advocates of the military, the navy, the fortification System
                            &c &c: 3ly The Quids, as Duane has nicknamed them, who are simply the advocates of things as they are,
                            fearing the result of a change in this tempest of politics. 4ly. The democratic-republicans generally, who wish to extend
                            the powers of the people and their representatives, to abolish all courts & all Law, and substitute arbitration in lieu
                            of it, & to absorb in the Legislative branch all judicial and all executive powers. Their Governor as MKean’s successor
                            is Simon Snyder my neighbour: a good man, reasonable and sensible; more acute than the Germans usually are, but with no
                            literary knowledge or education whatever. Indeed I have personal reason for believing, that he has not an english book in
                            his house; but he writes and spells tolerably well, better than nine tenths of our Legislators. I see no person likely to
                            be opposed to him, upon the whole so eligible. Wm Tighlman our chief Justice is talked off, but there are many objections.
                            He is beyond all comparison better qualified, but he ranks with the Chews,
                            the Allens &c. the noblesse of my first class.
                        5ly. The democrats are certainly divisible into another class, the Duanites; with Leib. The abilities &
                            energy of Duane have given him an influence, which has been used in defiance of all moral and political honesty in favour
                            of Dr Leib, who is certainly a mill Stone round his neck. It is to them that the election of Gregg is to be imputed; ie
                            to their fraudulent political manouvring against Snyder, who certainly is in favour with the majority of the republicans,
                            & looked to as MKean’s successor. Every thing of personal imitation, and every thing of political violence proceeds from this sect of the republicans, who I am fully
                            persuaded will ultimately occasion the downfall of the party in this State. But on the fall of the democratic party, they will succeed in their general views of abolishing Courts &
                            Law, & executive power as well, as executive patronage. For my own part I am persuaded that many things may be mended in our Constitution, but the
                            longer I live, the more cautious I am of pulling down without clearly seeing how I can build up. I can not go with the
                            Democrats throughout. They introduce too strong 
                  
                        habits of insubordination: they 
                  
                        are of opinion, that knowledge 
                  
                        is
                            aristocracy, & that Ignorance 
                  
                        with republicanism is competent 
                  
                        to every political purpose that 
                  a government needs. In our
                            state legislature, all this has in my presence & hearing been openly & repeatedly advocated. This is too strong a dose
                            for me. I have pressed in vain, a vote to call a Convention at some definite time hence, four or five years, but this is
                            a proposition too moderate. I lay by therefore, and am ranked with the quids, tho’ I act with none. I begin to get weary of
                            this incessant storm, and long for a short time of quiet, when the invaluable comforts of domestic society & social
                            intercourse will not be enacted as the price of political reforms. Remain at all times respectfully and sincerely, your
                            friend & servant
                        
                            Thomas Cooper.
                        
                    
   Northumberland

               